Exhibit 10.19

AGREEMENT

AMENDMENT 1

This AGREEMENT – AMENDMENT 1 (“AMENDMENT 1”) is made as of the date of the last
signature affixed hereto by and among Global Crossing Limited (“GCL”), formerly
known as GC Acquisition Limited (“New GX”), and Singapore Technologies Telemedia
Pte Ltd (“ST Telemedia”), on the one hand, and the Federal Bureau of
Investigation (“FBI”), the U.S. Department of Justice (“DOJ”), the Department of
Defense (“DOD”), and the Department of Homeland Security (“DHS”), on the other
(referred to individually as a “Party” and collectively as the “Parties”).

RECITALS

WHEREAS, the Parties entered into an Agreement dated as of September 24, 2003,
to address national security, law enforcement, and public safety issues arising
from ST Telemedia’s investment in GCL (“Agreement”);

WHEREAS, on October 25, 2006, GCL, GC Crystal Acquisition, Inc. (“GC Crystal
Acquisition”), a newly established Delaware corporation and an indirect wholly
owned subsidiary of GCL, and Impsat Fiber Networks, Inc. (“Impsat”) entered into
an agreement and plan of merger (“Merger Agreement”), pursuant to which Impsat
will merge into GC Crystal Acquisition, with Impsat continuing as the surviving
corporation under its existing name;

WHEREAS, GCL, upon consummation of the merger, will become the indirect parent
of Impsat’s U.S. subsidiary, Impsat USA, Inc. (“Impsat USA”), and Impsat USA
will become a “Domestic Communications Company” as defined in the Agreement;

WHEREAS, Impsat USA maintains space in one of its facilities that may be used
for the provision of Hosting Services to certain U.S. Hosting Services
Customers;

WHEREAS, GCL and Impsat have filed applications with the Federal Communications
Commission (“FCC”) (in WC Docket No. 06-215, File No. ITC-T/C-20061128-00533,
File No. SES-T/C-20061128-02052, and File No. SCL-T/C-20061128-00011) requesting
consent to the transfer of control of Impsat USA to GCL;

WHEREAS, the Parties are entering into this AMENDMENT 1 in light of the Merger
Agreement and also in light of certain requirements relating to security
clearances in the Agreement;



--------------------------------------------------------------------------------

NOW THEREFORE, the Parties agree to amend the Agreement as follows:

 

  1. Hosting Services

 

  (a) Article 1 of the Agreement is amended to include the following defined
terms:

1.4.1. “Data Center” means (a) equipment (including firmware, software, and
upgrades), facilities, and premises used by (or on behalf of) GCL in connection
with Hosting Services (including data storage and provisioning, control,
maintenance, management, security, selling, billing, or monitoring of Hosting
Services), and (b) equipment hosted by GCL that is leased or owned by a Hosting
Services customer.

1.18.1. “Hosting Services” means web hosting (whether shared or dedicated, and
including design, server management, maintenance and telecommunications
services), web site traffic management, electronic commerce, streamed media
services, server collocation and management, application hosting, and all other
similar services offered by GCL.

1.35.1. “U.S. Hosting Data” means all data, records, documents or information
(including Domestic Communications, other Wire or Electronic Communications,
Subscriber Information and Transactional data in any form (including but not
limited to paper, electronic, magnetic, mechanical, or photographic)
transmitted, received, generated, maintained, processed, used by or stored in a
Data Center for a U.S. Hosting Services Customer.

1.35.2. “U.S. Hosting Services Customer” is a customer or subscriber that
receives Hosting Services from a Domestic Communications Company and that is
U.S.-domiciled or holds itself out as being U.S.-domiciled. A customer or
subscriber will be considered to be U.S.-domiciled if (i) it has its principal
office(s) or place(s) of business in the United States, (ii) it is incorporated
in the United States, (iii) it receives Hosting Services facilitated by a Data
Center that is physically located in the United States, or (iv) other criteria
tend to indicate that it is U.S.-domiciled.

 

  (b) A new Section 2.12 and Section 2.13 are added to the Agreement, as
follows:

2.12. Data Centers and Access to Communications. Except to the extent and under
conditions concurred in by the DHS, DOJ, DOD and FBI in writing:

 

  (i) all Data Centers used to provide Hosting Services to U.S. Hosting Services
Customers shall at all times be located in the United States; and

 

  (ii) GCL shall, upon service of appropriate Lawful U.S. Process, ensure that
Wire or Electronic Communications of a specified U.S. Hosting Services Customer
that are transmitted to, from or through a Data Center shall be accessible from
or pass through a facility under the control of GCL and physically located in
the United States, from which Electronic Surveillance can be conducted in a
timely manner. GCL will provide technical or other assistance to facilitate such
Electronic Surveillance.

 

2



--------------------------------------------------------------------------------

2.13. U.S. Hosting Data Storage and Access. GCL shall have the ability to
provide in the United States stored U.S. Hosting Data (whether in “electronic
storage” as defined in 18 U.S.C. § 2510(17) or stored in any other manner)
except for stored U.S. Hosting Data located on equipment that is owned or
controlled by a U.S. Hosting Services Customer and is collocated in
GCL-controlled space in a data center. GCL shall ensure that such data shall not
be stored outside the United States. In any event, GCL shall take all
technically feasible steps to ensure that such data is stored in a manner not
subject to mandatory destruction under any foreign laws.

 

  (c) Section 2.4 of the Agreement is hereby amended to read in its entirety as
follows:

2.4. Billing Records. Domestic Communications Companies shall store for at least
18 months all billing records described in Section 2.3(v) above, including
billing records related to U.S. Hosting Services. Nothing in this paragraph
shall require a Domestic Communications Company to store such records for longer
than 18 months.

 

  (d) Section 2.7 of the Agreement is hereby amended to read in its entirety as
follows:

2.7. Routing of Domestic Communications and U.S. Hosting Data. Except for
routing of traffic (i) to U.S. states, territories and possessions outside the
Continental United States, (ii) to avoid network disruptions, (iii) consistent
with least-cost routing practices that are implemented pursuant to policies
reviewed and approved by the third-party auditor selected pursuant to
Section 5.8 of this Agreement, and (iv) as otherwise may be agreed by the DOJ,
FBI, DOD, and DHS, Domestic Communications Companies shall not route Domestic
Communications and U.S. Hosting Data outside the United States.

 

  2. Screening of Personnel

A new Section 3.12(vi) is added to the Agreement, as follows:

(vi) All personnel employed by any entity of which GCL acquires control (“New
Domestic Communications Company”), including but not limited to the employees of
Impsat USA, and who are subject to the screening procedures set forth in the
Agreement, must satisfy such procedures before they are permitted access to any
Domestic Communications Infrastructure or to Transactional Data, Call Associated
Data, or Subscriber Information, other than such portion of the Domestic
Communications Infrastructure, and such portion of the Transactional Data, Call
Associated Data, or Subscriber Information, that pertain solely to the New
Domestic Communications Company.

 

  3. Technical Changes

The Agreement is hereby amended to include the following technical changes that
are not intended to modify the obligations of the Domestic Communications
Companies:

(a) In Section 3.8 of the Agreement, the individuals designated as nominees are
required to be eligible for a U.S. security clearance and their applications for
such clearances must have

 

3



--------------------------------------------------------------------------------

been submitted to DoD. The Domestic Communications Companies shall collect and
review such applications and determine that the individuals meet company
security standards and, in their opinion, meet the requirements for a U.S.
security clearance. The Domestic Communications Companies shall offer to forward
such applications to the FBI, DOJ, DOD and DHS. The FBI, DoJ, DOD and DHS may
choose not to receive, process or complete action on such clearance applications
unless and until they deem necessary. All other requirements and undertakings of
paragraph 3.8 continue to apply.

(b) In Section 3.13, the Head of Network Operations and Head of Global Security
for Domestic Communications Companies are required to possess or apply for a
U.S. security clearance The Domestic Communications Companies shall collect and
review such clearance applications and determine that the individuals meet
company security standards and, in their opinion, meet the requirements for a
U.S. security clearance. The Domestic Communications Companies shall offer to
forward such applications to the FBI, DOJ, DOD and DHS. The FBI, DoJ, DOD and
DHS may choose not to receive, process or complete action on such clearance
applications unless and until they deem necessary. All other requirements and
undertakings of paragraph 3.13 continue to apply.

(c) In Section 3.14, the Human Resources executive responsible for hiring and
screening and the General Counsel are required to possess or apply for a U.S.
security clearance. The Domestic Communications Companies shall collect and
review such clearance applications and determine that the individuals meet
company security standards and, in their opinion, meet the requirements for a
U.S. security clearance. The Domestic Communications Companies shall offer to
forward such applications to the FBI, DOJ, DOD and DHS. The FBI, DoJ, DOD and
DHS may choose not to receive, process or complete action on such clearance
applications unless and until they deem necessary. All other requirements and
undertakings of paragraph 3.14 continue to apply.

(d) In Section 3.15, the Security Directors are required to possess or apply for
a U.S. security clearance. The Domestic Communications Companies shall collect
and review such clearance applications and determine that the individuals meet
company security standards and, in their opinion, meet the requirements for a
U.S. security clearance. The Domestic Communications Companies shall offer to
forward such applications to the FBI, DOJ, DOD and DHS. The FBI, DoJ, DOD and
DHS may choose not to receive, process or complete action on such clearance
applications unless and until they deem necessary. All other requirements and
undertakings of paragraph 3.15 continue to apply.

 

  4. FCC Approval

Upon the execution of this AMENDMENT 1 by all the Parties, the DOJ, FBI, DOD,
and DHS shall promptly notify the FCC that they have no objection to the FCC’s
grant of the applications filed with the FCC in WC Docket No. 06-215, File No.
ITC-T/C-20061128-00533, File No. SES-T/C-20061128-02052, and File No.
SCL-T/C-20061128-00011, provided such grant is conditioned on compliance with
the Agreement, as amended hereby.

 

4



--------------------------------------------------------------------------------

This AMENDMENT 1 is executed on behalf of the Parties:

 

    Global Crossing Limited Date:   January 25, 2007   By:  

/s/ John B. McShane

    Printed Name: John B. McShane     Title:   General Counsel     Singapore
Technologies Telemedia Pte Ltd Date:   26 January 2007   By:  

/s/ Pek Siok Lan

    Printed Name: Pek Siok Lan     Title:   Company Secretary     United States
Department of Justice Date:   February 1, 2007   By:  

/s/ Charles M. Steele

    Printed Name: Charles M. Steele     Title:   Chief of Staff, National
Security Division     Federal Bureau of Investigation Date:   February 1, 2007  
By:  

/s/ Elaine N. Lammert

    Printed Name: Elaine N. Lammert     Title:   Deputy General Counsel Federal
Bureau of Investigation     United States Department of Defense Date:   January
30, 2007   By:  

/s/ John G. Grimes

    Printed Name: John G. Grimes     Title:   Assistant Secretary of Defense for
Networks and Information Integration (ASD NII) Department of Defense Chief
Information Officer (CIO)

 

5



--------------------------------------------------------------------------------

    United States Department of Homeland Security Date:   February 1, 2007   By:
 

/s/ Stephen Heifetz

    Printed Name: Stephen Heifetz     Title:   Director, Foreign Financial and
Investment Issues

 

6